UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-1214


STANLEY GARDNER,

                Plaintiff - Appellant,

          v.

RAYMOND EDWIN MABUS, JR., Secretary of the Navy,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Arenda L. Wright Allen, District
Judge. (2:14-cv-00352-AWA-TEM)


Submitted:   June 25, 2015                    Decided:   June 29, 2015


Before FLOYD and THACKER, Circuit Judges. *


Affirmed by unpublished per curiam opinion.


Stanley Gardner, Appellant Pro Se. Mark Anthony Exley, Assistant
United States Attorney, Norfolk, Virginia; Wyneva Johnson, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:



     * The opinion is filed by a quorum of the panel pursuant to
28 U.S.C. § 46(d) (2012).
      Stanley Gardner appeals the district court’s order granting

Defendant’s     summary   judgment    motion      on    Gardner’s     employment

discrimination claims, brought pursuant to Title VII of the Civil

Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e–17 (2012), the

Rehabilitation Act of 1973, as amended, 29 U.S.C.A. §§ 701 to 796l

(West 2008 & Supp. 2014), and the Age Discrimination in Employment

Act of 1967, as amended, 29 U.S.C. §§ 621 to 634 (2012).                       On

appeal,   we    confine   our    review    to   the    issues   raised    in   the

Appellant’s brief.        See 4th Cir. R. 34(b).              Because Gardner’s

informal brief does not challenge the basis for the district

court’s disposition, Gardner has forfeited appellate review of the

court’s order.     Accordingly, although we grant Gardner’s motion to

proceed in forma pauperis, we affirm the district court’s judgment.

We   dispense   with   oral     argument   because      the   facts   and   legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                         AFFIRMED




                                      2